Third District Court of Appeal
                               State of Florida

                          Opinion filed January 18, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                        Nos. 3D15-194 & 3D15-183
                    Lower Tribunal Nos. 13-19660 & 11-62
                             ________________


              In re: The Estate of Jorge Luis Arroyo, Jr.;

Delia Reyes, an incapacitated person, by and through Marta Reyes,
  her natural mother and court-appointed guardian, and Marta
Reyes, as court-appointed guardian of Ignacio Reyes, a minor, and
                    Isabella de Armas, a minor,
                                   Appellants,

                                        vs.

 Infinity Indemnity Insurance Company, a foreign corporation, et
                               al.,
                                    Appellees.


     Appeals from the Circuit Court for Miami-Dade County, Michael A.
Genden and Bronwyn C. Miller, Judges.

     Ross & Girten, and Lauri Waldman Ross and Theresa L. Girten; DeMahy,
Labrador, Drake, and Pete L. DeMahy and Frank L. Labrador, for appellants.

     White & Case LLP, and Raoul G. Cantero and Christopher W. Swift-Perez;
GrayRobinson, P.A., and Charles T. Wells (Orlando), for appellee Infinity
Indemnity Insurance Company.
Before ROTHENBERG, LAGOA, and SALTER, JJ.

        ROTHENBERG, J.

        Delia Reyes (“Reyes”) appeals: (1) the probate court’s order granting

Infinity Indemnity Insurance Company’s (“Infinity”) motion to intervene in the

probate proceedings in the Estate of Jorge Luis Arroyo, Jr. (“the Estate”); (2) the

probate court’s subsequent order finding that the personal representatives of the

Estate did not have the authority to settle Reyes’s lawsuit against the Estate by

entering into a Coblentz agreement1; and (3) the circuit court’s final judgment

incorporating its order granting summary judgment in favor of Infinity on Reyes’s

bad-faith claim against Infinity.

        We reverse the probate court’s orders granting Infinity’s motion to intervene

and its subsequent determination regarding the authority of the personal

representatives to settle Reyes’s lawsuit because Infinity’s alleged interest was not

at issue in the probate proceedings at the time Infinity moved to intervene. We also

conclude that even if intervention was properly granted, the probate court erred by

determining the authority of the personal representatives to settle Reyes’s lawsuit

because when Reyes filed the lawsuit against the Estate, and the Estate tendered its

defense to Infinity, its insurer, Infinity declined to defend the claim. Thus, the

defenses Infinity subsequently raised in the probate court were barred and Infinity


1   See Coblentz v. Am. Surety Co. of New York, 416 F.2d 1059 (5th Cir. 1969).

                                          2
was prohibited from raising these defenses as a matter of law. We similarly find

that the circuit court erred by considering and then granting Infinity’s motion for

summary judgment based on these barred defenses in the bad-faith lawsuit against

Infinity. Accordingly, we reverse all three orders on appeal.

                                 BACKGROUND

      As the result of a car accident on October 9, 2009, Jorge Luis Arroyo, Jr.

(“Arroyo”) died and Reyes suffered severe incapacitating injuries. Arroyo’s

parents petitioned the probate court to open the Estate and to act as the Estate’s

personal representatives, which the probate court granted in January 2011.

      On February 11, 2011, Reyes filed a personal injury negligence lawsuit (“the

negligence lawsuit”) in the circuit court against the Estate, but never filed a written

claim in the probate court. Although the Estate tendered the defense of the

negligence claim to Infinity, Infinity declined to defend the claim. In January 2013,

the Estate settled the negligence lawsuit by entering into a Coblentz agreement

with Reyes, in which Reyes and the Estate agreed to the entry of a consent

judgment, Reyes agreed not to execute the judgment against the Estate, and the

Estate assigned any rights it had against Infinity to Reyes. After Reyes and the

Estate entered into the Coblentz agreement and obtained the consent judgment,

Reyes sued Infinity in circuit court pursuant to the assignment of rights provision




                                          3
in the Coblentz agreement, alleging in part that Infinity had demonstrated bad faith

by failing to defend the Estate in the negligence lawsuit (“the bad-faith lawsuit”).2

      Infinity attacked the bad-faith claim on two fronts. First, Infinity moved for

entry of summary judgment in the circuit court’s bad-faith lawsuit, arguing that,

because Reyes failed to file a statement of claim in the probate court regarding the

negligence lawsuit, she could no longer do so because the negligence lawsuit was

barred by the statute of limitations, § 733.702, Fla. Stat. (2011), and the statute of

repose, § 733.710, Fla. Stat. (2011), set forth in the probate code. Accordingly,

Infinity claimed that: (1) the Estate was immune from Reyes’s negligence suit at

the time the personal representatives of the Estate settled the lawsuit; (2) the

Coblentz agreement and the subsequent consent judgment were therefore

unenforceable against the Estate; (3) the Estate was not exposed to an excess

judgment because neither the Coblentz agreement nor the consent judgment were

enforceable against the Estate; and (4) in order for Reyes to succeed in its bad-faith

claim against Infinity, the Estate would need to be exposed to an excess judgment.

Thus, Infinity contended that Reyes’s bad-faith claim against Infinity failed

because Reyes, standing as the assignee of the Estate, could not prove that the

Estate was exposed to an excess judgment.


2 Reyes also sued Insurance USA & Associates, Inc. and Nicole Marie Antini, but
those claims were later voluntarily dismissed without prejudice and are not at issue
in this appeal.

                                          4
      Infinity’s second front for attacking the bad-faith claim was waged in the

probate court. Infinity filed a motion for leave to intervene in the Estate

proceedings pursuant to Florida Rule of Civil Procedure 1.230 for the purpose of

determining whether the Estate’s personal representatives had the authority to

settle the negligence lawsuit in the circuit court by entering into the Coblentz

agreement. When Infinity moved to intervene, the Estate’s proceedings in probate

court were uncontested, with no adversarial motions pending before it and minimal

record activity. The probate court granted Infinity’s motion to intervene after

concluding that Infinity was an interested party regarding the Coblentz agreement,

but limited Infinity’s intervention to the issue of “the applicability of Part VI of

Florida Statute Chapter 733 to the Personal Representative’s execution of the

Settlement Agreement.” Infinity then filed a motion to determine the personal

representatives’ right to enter into the Coblentz agreement (“motion to

determine”), and Reyes was also permitted to intervene to oppose this motion.

      After allowing Infinity to intervene, the probate court ruled on Infinity’s

motion to determine and entered an order finding that section 733.710 of the

Florida Statutes protects an estate from any claim filed more than two years after

the death of the decedent, and that Reyes failed to file a claim against the Estate

within two years of Arroyo’s death. Accordingly, the probate court concluded that

the personal representatives did not have the authority to enter into the Coblentz



                                         5
agreement in the negligence lawsuit because at the time the personal

representatives entered into the Coblentz agreement, the Estate enjoyed absolute

immunity from Reyes’s claim, and thus, the consent judgment was unenforceable

against the Estate.3 Reyes has appealed this order and the order granting Infinity’s

motion to intervene.

      Meanwhile, although the original circuit court judge denied Infinity’s

motion for summary judgment, a successor circuit court judge reconsidered

Infinity’s motion and entered a written order granting Infinity’s motion for

summary judgment. The successor circuit court judge concluded that “Reyes’s

bad[-]faith claim against Infinity was dependent upon the Estate being liable for

the consent judgment in excess of any policy limits,” and thus, “Reyes’s failure to

timely file a claim against Arroyo’s Estate relieved the Estate of any liability for

the consent judgment.” The circuit court’s order concluded that a bad-faith claim

requires the insured to be exposed to an excess judgment,4 and, because the

consent judgment could not be the source of an excess judgment against the Estate,

Reyes’s bad-faith claim against Infinity failed as a matter of law.

3 The probate court’s conclusion that the consent judgment was unenforceable
against the Estate was redundant because the clear terms of the Coblentz
agreement had already rendered the consent judgment unenforceable against the
Estate.
4 Although we need not address this issue in reaching our decision, we note that

there are many types of bad-faith causes of action that do not require the insured to
be exposed to an excess judgment at the time a bad-faith claim is filed. See Perera
v. U.S. Fid. & Guar. Co., 35 So. 3d 893, 899-901 (Fla. 2010).

                                          6
      Reyes and Infinity entered into a stipulation pending this appeal voluntarily

dismissing the breach of contract claim in the complaint without prejudice.

Thereafter, the circuit court entered a final judgment, and Reyes timely appealed.

We have consolidated the two appeals from the circuit court and probate court

orders.

                                    ANALYSIS

1. The Probate Court’s Orders

      Infinity moved to intervene pursuant to Florida Rule of Civil Procedure

1.230. Rule 1.230, however, does not apply to the probate proceedings in this case

because Florida Probate Rule 5.010 precludes the application of the Florida Rules

of Civil Procedure unless provided for within the Florida Probate Rules. The only

Florida Probate Rule incorporating rule 1.230 is rule 5.025(d)(2), which states that

in an adversary probate proceeding, “[t]he Florida Rules of Civil Procedure

govern, except for rule 1.525.” There is no equivalent probate rule that would

allow the application of rule 1.230 in non-adversary probate proceedings. It is,

therefore, clear that in a non-adversary proceeding in probate court, rule 1.230 does

not govern, and because the Estate’s probate proceedings were dormant and non-

adversarial when Infinity moved to intervene, Infinity could not rely on rule 1.230

to intervene in the probate proceedings. Accordingly, it was reversible error for the

probate court to grant Infinity’s motion to intervene pursuant to rule 1.230. See



                                         7
Zayas-Hood v. Jusino, 44 So. 3d 626 (Fla. 1st DCA 2010) (reversing the probate

court’s order suspending a prior order and holding that Florida Rule of Civil

Procedure 1.540 was not available in a non-adversary probate proceeding because

it was not provided for within the Florida Probate Rules).

      Were it not for preservation and waiver issues, we would have reversed the

probate court’s order granting Infinity’s motion to intervene based on rule 5.010

alone.5 However, Reyes failed to properly preserve this error for appeal. Reyes

failed to raise this rule 5.010 argument before the probate court and also failed to


5 The dissent argues that, while a rule 1.230 motion to intervene is not typical in
probate court, Infinity only filed the motion because Reyes’s counsel and the
personal representatives failed to comply with the proper probate procedures by
failing to designate Infinity as an interested party and by failing to notify Infinity
(as an interested party) of Reyes’s negligence lawsuit and the Coblentz agreement.
Thus, the dissent opines that Infinity would not have needed to file a motion to
intervene to contest the bad-faith litigation had the proper procedures been
complied with because Infinity would have already known about the negligence
suit and settlement.
       First, we note that there is no exception in rule 5.010 that would allow
Infinity to use the Florida Rules of Civil Procedure based upon the personal
representatives’ failure to comply with the proper procedures. Thus, the dissent’s
argument is legally irrelevant. Second, contrary to the dissent’s suggestion, there is
no indication in the record that Infinity was surprised by Reyes’s negligence
lawsuit. In fact, Infinity concedes in its answer brief that it received notice of
Reyes’s negligence lawsuit because it admits that the Estate tendered the defense
of the negligence lawsuit to Infinity, and Infinity refused to provide a defense prior
to the execution of the Coblentz agreement. If Infinity was concerned about its
exposure to a subsequent bad-faith suit, it should have defended the Estate. “While
an insurance company is within its rights in a thorough investigation to determine
whether the accident in question comes within coverage of its policy, the company
acts at its peril in refusing to defend its insured and will be held responsible for the
consequences.” Gallagher v. Dupont, 918 So. 2d 342, 347 (Fla. 5th DCA 2005).

                                           8
raise it in her initial brief. Because Reyes failed to object to the applicability of rule

1.230 in the probate proceedings, we have evaluated the probate court’s order

granting intervention by examining the law relating to rule 1.230 and find that even

if rule 1.230 applied, the probate court erred by granting Infinity’s motion to

intervene where Infinity’s interest was not already at issue in the proceedings.

      Florida Rule of Civil Procedure 1.230 grants courts broad discretion when

considering motions to intervene, and it provides as follows: “Anyone claiming an

interest in pending litigation may at any time be permitted to assert a right by

intervention, but the intervention shall be in subordination to, and in recognition of,

the propriety of the main proceeding, unless otherwise ordered by the court in its

discretion.” However, “the trial court’s discretion is not unbounded.” Grimes v.

Walton Cnty., 591 So. 2d 1091, 1093-94 (Fla. 1st DCA 1992). Trial courts are

required to consider whether the prospective intervenor has an interest in the

proceedings. Union Cent. Life Ins. Co. v. Carlisle, 593 So. 2d 505, 507 (Fla. 1992).

“In order for a party to intervene, its interest must be in the matter in litigation, and

of such a direct and immediate character that the intervenor will either gain or lose

by the direct legal operation and effect of the judgment.” Omni Nat’l Bank v.

Georgia Banking Co., 951 So. 2d 1006, 1007 (Fla. 3d DCA 2007) (internal

quotation omitted).




                                            9
      Importantly, a party’s asserted interest must already be at issue in the

proceedings when the party seeks to intervene. Carlisle, 593 So. 2d at 507 (holding

that “the interest must be that created by a claim to the demand in suit or some part

thereof . . . which is the subject of litigation”) (quoting Morgareidge v. Howey, 78
So. 14, 15 (Fla. 1918); Y.H. v. F.L.H., 784 So. 2d 565, 568 (Fla. 1st DCA 2001));

84 Lumber Co. v. Cooper, 656 So. 2d 1297, 1299 (Fla. 2d DCA 1994) (stating that

“intervention under [rule 1.230] assumes an interest in pending litigation which

shall be in subordination to, and in recognition of, the propriety of the main

proceeding”) (internal quotation omitted). Additionally, a contingent interest in the

proceedings, as opposed to a direct and immediate interest, will not justify a

party’s intervention. Harbor Specialty Ins. Co. v. Schwartz, 932 So. 2d 383, 387

(Fla. 2d DCA 2006); Grimes, 592 So. 2d at 1094 (holding that the trial court

abused its discretion by granting a motion to intervene where the intervenors

“would not stand to gain or lose by direct legal operation and effect of the

judgment” in the action).

      In the instant case, Infinity’s interest regarding the validity of the Coblentz

agreement was not already at issue before the probate court at the time Infinity

moved to intervene. Infinity alleged that it had an interest in the probate

proceedings because its rights in the bad-faith lawsuit would be affected by the

validity of the Coblentz agreement. However, as stated above, when Infinity



                                         10
moved to intervene, there were no adversarial proceedings in the probate court, the

probate court was not considering the validity of the Coblentz agreement, and there

was no attempt to enforce the consent judgment in the probate court—nor could

there be based on the covenant in the Coblentz agreement not to enforce the

consent judgment against the Estate. Thus, when Infinity moved to intervene for

the purpose of attacking the personal representatives’ authority to enter into the

Coblentz agreement, Infinity was injecting a new issue into the proceedings. This it

could not do. See Envtl. Confederation of S.W. Fla., Inc. v. IMC Phosphates, Inc.,

857 So. 2d 207, 211 (Fla. 1st DCA 2003) (finding that an intervenor may not inject

a new issue into the case and must accept the record and pleadings as they exist in

the litigation).

       We, therefore, find that under both Florida Probate Rule 5.010 and Florida

Rule of Civil Procedure 1.230, the probate court abused its discretion by granting

Infinity’s motion to intervene. We also recognize the rule that if “it was error to

allow intervention, it [will also be] error to allow the intervenors to file their

motion . . . and then grant the motion,” Grimes, 592 So. 2d at 1094-95. Thus,

because it was error to allow Infinity to intervene, it was also error to allow Infinity

to file its motion to determine and to subsequently adjudicate the motion.

       However, even if we had found that Infinity’s motion to intervene was

properly before the probate court, we would have concluded that the probate court



                                          11
erred by allowing Infinity to raise defenses that it could have raised if it had

defended the Estate from Reyes’s negligence lawsuit prior to the entry of the

Coblentz agreement and the consent judgment. As will be discussed more fully in

the next section, when an insurer refuses to defend its insured from a lawsuit, and

the insured later settles the suit by entering into a Coblentz agreement, the insurer

is precluded from relitigating the issue of its insured’s liability in subsequent

proceedings. Gallagher v. Dupont, 918 So. 2d 342, 348 (Fla. 5th DCA 2005);

Ahern v. Odyssey Re (London) Ltd., 788 So. 2d 369, 372 (Fla. 4th DCA 2001).

Accordingly, Infinity was absolutely prohibited from raising any defenses on

behalf of its insured in the probate court’s proceedings that it could have raised had

it chosen to defend the Estate from Reyes’s negligence lawsuit. Infinity’s

arguments to the probate court regarding the effect of the time-bars in the probate

code on the validity of Reyes’s lawsuit is a defense that should have properly been

raised when Reyes’s lawsuit against the Estate was still pending. Therefore, the

probate court erred by determining the authority of the personal representatives to

enter into the Coblentz agreement because its order was based upon defenses that

Infinity was barred from raising as a matter of law.6

6 Although we have reversed the probate court’s order granting Infinity’s motion to
intervene on procedural and waiver grounds, we briefly respond to an issue raised
in the dissent that was not raised by the probate court or any of the parties. The
dissent suggests that section 733.708, Florida Statutes (2011), governs a personal
representative’s authority to enter into a settlement agreement. Thus, the dissent
argues that pursuant to section 733.708, a personal representative is required to

                                         12
2. The Circuit Court’s Order

      We review the trial court’s order granting Infinity’s motion for summary

judgment in the bad-faith lawsuit de novo. Geico Gen. Ins. Co. v. Rodriguez, 155
So. 3d 1163, 1167 (Fla. 3d DCA 2014). “Summary judgment is proper if there is

no genuine issue of material fact and if the moving party is entitled to a judgment

as a matter of law.” Volusia Cnty. v. Aberdeen at Ormond Beach, L.P., 760 So. 2d
126, 130 (Fla. 2000).

      As stated above, Reyes and the Estate entered into a consent judgment

pursuant to a Coblentz agreement. Reyes subsequently sought to enforce the

consent judgment against Infinity by filing a bad-faith action against Infinity.

Therefore, we analyze the order granting summary judgment to determine whether

the circuit court correctly applied the law pertaining to the enforcement of consent

judgments in the context of a Coblentz agreement.

      In order to enforce a consent judgment entered pursuant to a Coblentz

agreement, the assignee must bring an action against the insurer and prove: (1)

obtain approval from the probate court prior to settling a claim. We disagree. The
dissent misapprehends the purpose and effect of section 733.708, which provides
that a personal representative may avoid personal liability when compromising a
claim against the estate if the personal representative obtains a court order
approving the compromise. “The failure to secure such an order does not
preclude a compromise however, the personal representative remains subject to
the possibility of liability.” Sec. Ins. Co. v. Estate of Stillson, 397 So. 2d 1206,
1207 (Fla. 1st DCA 1981) (emphasis added). Thus, in addition to the fact that this
argument was not raised by the parties either below or on appeal, this argument is
unavailing on the merits.

                                        13
insurance coverage, (2) the insurance company wrongfully refused to defend its

insured, and (3) the settlement was reasonable and made in good faith. Mid-

Continent Cas. Co. v. Royal Crane, LLC, 169 So. 3d 174, 180 (Fla. 4th DCA

2015); Gallagher, 918 So. 2d at 348; Indep. Fire Ins. Co. v. Paulekas, 633 So. 2d
1111, 1114 (Fla. 3d DCA 1994).

      It is axiomatic that a Coblentz agreement establishes the insured’s liability.

Mid-Continent Cas. Co., 169 So. 3d at 181-82 (“The notion is that the settlement

establishes the insured’s liability, but not the insurer’s obligation of coverage.”).

The subsequent entry of a consent judgment is conclusive against the insurer as to

all matters determined in the judgment. Gallagher, 918 So. 2d at 348. Thus, in the

proceedings to enforce the consent judgment, the insurer is not permitted to

assert any defense that it could have raised in the underlying lawsuit between

the assignee and the insured. Indep. Fire Ins. Co., 633 So. 2d at 1114 (“[The

insurer] was not permitted to assert all of the defenses which could have been

asserted in the underlying cause of action . . . .”); Gallagher, 918 So. 2d at 348

(holding that “the insured’s liability has been established by the settlement, and the

insurer may not later relitigate the issue”).

      The circuit court’s order granting summary judgment was premised, as was

the probate court’s order to determine, on Infinity’s argument that Reyes’s

negligence lawsuit against the Estate was time-barred pursuant to the probate code.



                                           14
The circuit court’s analysis, like the probate court’s analysis, however, overlooked

the fact that the Coblentz agreement and the consent judgment conclusively

established that the Estate was liable, and that Infinity was barred from raising any

of the defenses that it could have raised had it chosen to defend the Estate in the

negligence lawsuit. Because Infinity could have raised its arguments with regard to

the probate code if it had defended the Estate in the negligence lawsuit

proceedings, Infinity is barred from subsequently raising them as a defense in

order to contest the validity of the consent judgment in the probate court and in the

circuit court bad-faith lawsuit. We therefore find that the circuit court erred when it

granted summary judgment in favor of Infinity based on Infinity’s legally barred

probate code defenses.

      In response to the abundant case law precluding insurers from raising

defenses in a subsequent proceeding, which it had the opportunity to raise, but

failed to raise in the prior proceeding because, after having received notice, the

insurer declined to defend the insured, the dissent seizes upon language in May v.

Illinois National Insurance Co., 771 So. 2d 1143 (Fla. 2000), to argue that as to this

particular defense, this well-developed body of law does not apply. However,

that is not what May holds.

      Although the Florida Supreme Court in May held that section 733.702 “is a

statute of limitations that cannot be waived in a probate proceeding by failure to



                                          15
object to a claim on timeliness grounds,” and section 733.710 “is a jurisdictional

statute of nonclaim that is not subject to waiver or extension in a probate

proceeding,” May, 771 So. 2d at 1145, the operative words in both findings are

“in a probate proceeding.” (emphasis added). As the Court clearly explained in

its footnote following these findings, its holding was limited to actions brought in

probate court against the estate:

      As with section 733.702, we determine that an estate may waive the
      time period set forth in section 733.710 in a separate action
      outside of the probate proceedings. However, unlike section
      733.702, a creditor that has obtained a judgment in a separate action
      cannot recover against the estate unless the creditor has filed a claim
      in the probate proceedings within two years of the decedent’s death.
      This is so because the probate court lacks the authority to extend the
      time period set forth in section 733.710.

Id. at n.12 (emphasis added). It is thus clear that the Estate in the instant case had

the authority to “waive the time period set forth in section 733.710 in a separate

action outside of the probate proceedings,” which was in the personal injury

lawsuit in the circuit court. However, any judgment obtained by the plaintiff

(Reyes) could not be levied against the Estate in the probate proceedings because

no claim had been filed in probate court during the limitations period. Reyes,

however, is not attempting to seek redress against the Estate in the probate court.

The Estate entered into a Coblentz agreement with Reyes wherein the parties

agreed to the entry of a consent judgment, Reyes agreed not to execute the

judgment against the Estate, and the Estate assigned its rights to Reyes to pursue a


                                         16
bad-faith lawsuit against Infinity for failing to defend the Estate in the negligence

lawsuit.

      Had Infinity elected to defend the Estate, as it was asked, it could have

objected to the entry of the Coblentz agreement and the consent judgment, raised

the failure of Reyes to timely file his claim in probate court, asserted defenses

including the statutory limitations bar to recovery against the Estate, and as counsel

for the Estate simply have refused to the entry of both. But, Infinity declined to

defend the Estate, the Estate waived the time period set forth in section 733.710 in

the circuit court negligence lawsuit, and assigned its rights to Reyes to pursue the

Estate’s bad-faith claim against Infinity in a totally separate circuit court action.

While there are many defenses which may be available to Infinity in the bad-faith

lawsuit, including its coverage defense, it is too late for Infinity to now appear in

the negligence lawsuit it declined to defend in order to raise defenses it could have

raised had it agreed to defend the Estate. And, as already addressed, under both

Florida Probate Rule 5.010 and Florida Rule of Civil Procedure 1.230, the probate

court had no authority to allow Infinity to intervene for the purpose of raising these

defenses.

      The dissent also relies on Wald v. State Farm Mutual Automobile Insurance

Co., 2013 WL 9636854 (M.D. Fla. July 25, 2013). This Court is not bound by a

decision rendered by the United States District Court, and Wald is distinguishable.



                                         17
Wald is distinguishable because it did not involve a Coblentz agreement. It is also

unpersuasive because the United States District Court failed to consider footnote

12 in May.

      In applying Florida law, the Fifth Circuit in Coblentz held that an insurer

that wrongfully declines to defend its insured is barred from challenging a

judgment entered against its insured absent a finding of fraud or collusion.

      Where either an indemnitor or liability insurer has notice of a
      proceeding against his indemnitee or insured, and is afforded an
      opportunity to appear and defend, a judgment rendered against the
      indemnitee or insured, in the absence of fraud or collusion, is
      conclusive against the indemnitor or insurer as to all material matters
      determined therein.

Coblentz, 416 F.2d at 1062-63. In Coblentz, the insurance company argued that

since the judgment did not legally obligate its insured to pay anything, it could not

obligate the insurance company to pay anything.          In rejecting the insurer’s

argument, the Coblentz court held that the insurer had been afforded the

opportunity to defend the action; however, it had repudiated its obligation to

defend, and thus the judgment obtained, if obtained without fraud or collusion, was

conclusive against the insurer. Id. at 1063.

      We conclude that although the consent judgment in the instant case is not

enforceable against the Estate based on the express terms of the Coblentz

agreement and because Reyes did not file a claim against the Estate in the probate

court within the two-year limitations period, it is enforceable against Infinity if


                                         18
coverage is established and there was no fraud or collusion. Our conclusion is

fully supported by not only footnote 12 in May, but also by the Fourth District

Court of Appeal’s decision in Pezzi v. Brown, 697 So. 2d 883 (Fla. 4th DCA

1997).

      In Pezzi, the Fourth District held that the plaintiff’s failure to comply with

sections 733.702 and 733.710 did not place limitations on the plaintiff’s ability to

recover against the decedent’s insurer. Id. at 886. Specifically, the Fourth District

held that the jurisdictional limitation under section 733.710 “is specific to the

decedent’s estate, the personal representative, and the beneficiaries; the limitation

does not extend to the decedent’s insurance policy.” Id. at 885 (emphasis

added).

      In reaching this conclusion, the Fourth District was “guided by the principle

that statutes restricting access to the courts must be narrowly construed in a manner

favoring access.” Id. at 886 (citations omitted). Thus, the court held that while:

      Section 733.10 represents a decision by the legislature that 2 years
      from the date of death is the outside limit to which a decedent’s estate
      in Florida should be exposed by claims on the decedent’s assets . . .
      [t]here is no indication that section 733.10 represented a legislative
      decision to undermine the rights of plaintiffs to recover under
      tortfeasors’ insurance policies.

Id. at 886 (quotations, citations, and emphasis omitted).         In support of its

interpretation of sections 733.702 and 733.710, the court noted that the purpose of

these time limitations is “to promote ‘the public policy of providing for the speedy


                                         19
settlement of estates’ in order that ‘the payment of claims and the distribution to

beneficiaries [not] be substantially delayed or disrupted.’” Id. at 886 (quoting

Spohr v. Berryman, 589 So. 2d 225, 228 (Fla. 1991)).

      In conclusion, the Fourth District in Pezzi held that, because the plaintiff

was not seeking recovery from the estate’s assets, the personal representative

individually, or the beneficiaries, “[n]either section 733.702 nor section 733.710

precludes plaintiffs from bringing this cause of action and recovering to the extent

that [the deceased tortfeasor] was covered by liability insurance.” Pezzi, 697 So.
2d at 886.

      We note that May, which was decided by the Florida Supreme Court well

after the Fourth District Court of Appeal decided Pezzi, did not overrule Pezzi, and

in fact, based upon footnote 12 in May, the Florida Supreme Court apparently

agreed with the Pezzi court.

      The Estate’s interests are protected twice over in this case. The Coblentz

agreement protects the assets of the Estate by preventing Reyes from recovering

against the Estate even without the application of section 733.710. A separate bad-

faith lawsuit against Infinity poses no threat to the Estate, its beneficiaries, or its

creditors. If Reyes ever attempts to recover from the Estate, then her claim will be

barred not only by the Coblentz agreement, but also by the effect of section

733.710.



                                          20
                                  CONCLUSION

      In conclusion, we reverse the probate court’s order permitting Infinity to

intervene in the Estate’s probate proceedings because Infinity’s interest was not at

issue before the probate court prior to the filing of the motion to intervene.

Because the probate court erred by permitting Infinity to intervene, we also reverse

the probate court’s subsequent order on Infinity’s motion to determine. We also

reverse the probate court’s order on Infinity’s motion to determine because it was

based on defenses that Infinity was prohibited from raising as a matter of law.

Lastly, we reverse the circuit court’s order granting Infinity’s motion for summary

judgment and the subsequently entered final judgment in the bad-faith lawsuit

because they were also premised on defenses that Infinity could have raised but

failed to raise in the underlying litigation that led to the Coblentz agreement.

      Reversed and remanded.

      LAGOA, J., concurs.




                                          21
           In re Estate of Jorge Luis Arroyo, Jr.; Reyes v. Infinity Indemnity Ins. Co.
                                   Cases Nos. 3D15-194 & 3D15-183 (Consolidated)

      SALTER, J. (dissenting).

      I respectfully dissent.     The circuit court orders regarding the probate

proceeding and the final judgment in the bad faith insurance lawsuit were correct

and must be affirmed. Well-settled statutory and decisional rules governing claims

bar dates, and those governing the rights and duties of personal representatives in

the administration of estates, are controlling.

      This is not the first time that a claimant has been exposed to a harsh outcome

in a tragic case because of the failure to comply with the procedural requirements

of the Florida Probate Code and Florida Probate Rules. Those time and procedural

requirements must be upheld, however, because they were enacted by the Florida

Legislature for the protection of decedents’ estates, personal representatives,

creditors, obligors, and beneficiaries.

      I.      The Statutes


                                          22
      The bad-faith insurance claim against Infinity Indemnity is founded on the

claim of Ms. Reyes7 against Infinity Indemnity’s insured, the decedent, Jorge

Arroyo. The insurer has properly conceded, and the applicable statutes provide,

that the claim against Mr. Arroyo’s estate could be settled without filing a timely

written claim in the probate court under a narrow exception: “[t]o the limits of

casualty insurance protection only, any proceeding to establish liability that is

protected by the casualty insurance.” § 733.702(4)(b), Fla. Stat. (2013).

      That provision is eminently logical; a timely claim which seeks nothing from

the estate in excess of the coverage limits of an insurance policy covering the

decedent and the claim is in substance a claim against the policy, not a claim

against the decedent, the estate, or the personal representative. Because other

creditors of the estate having no recourse to the policy, and beneficiaries of the

estate, should not be adversely impacted by the net result, there is no necessity to

prohibit the claimant from prosecuting a proceeding to establish the liability of the

insurer “to the limits of casualty insurance protection.” Id.

      The exception does not apply, however, to a claim against the deceased

insured in excess of the policy limits, because such a claim, if timely and allowed,


7 Delia Reyes sustained traumatic and incapacitating injuries in the vehicle
collision that is at the center of the case. In the litigation involved in this appeal,
she is represented as the plaintiff by her mother (Marta Reyes) as guardian, and by
a court-appointed guardian for her two children. We refer to the plaintiffs in the
cases below and the appellants in this appeal collectively as “Ms. Reyes.”

                                          23
might diminish estate assets. Accordingly, a claim for more than policy proceeds

must be timely filed in the estate. Section II of this dissent addresses the Florida

and federal cases enforcing these statutory requirements.

      And the narrow exception provided by section 733.702(4)(b) is followed by

section 733.702(5), reiterating that nothing in section 733.702 “shall extend the

limitations period set forth in s. 733.710.” Section 733.710, in turn, establishes an

absolute two-year time limitation, measured from the death of the decedent, for the

filing or establishment of a claim against the decedent’s estate or the personal

representative. The statutory deadline is jurisdictional and self-executing.

      In the present case, there is no dispute that the date of Mr. Arroyo’s death

(and Ms. Reyes’ catastrophic injuries) was October 9, 2009. The lawsuit by Ms.

Reyes against the deceased insured’s estate was filed in 2011, but no written claim

against his estate was ever filed.        The consent settlement agreement and

assignment entered into by Ms. Reyes and the Arroyo estate pursuant to Coblentz

v. American Surety Co. of New York, 416 F.2d 1059 (5th Cir. 1969), were signed

in January 2013, and the consent final judgment in favor of Ms. Reyes and against

the estate was docketed in April 2013. These occurrences took place over three

years after Mr. Arroyo died and without preliminary notice to interested persons or

consideration by the probate court in the estate proceedings. His estate attempted




                                         24
to accept liability for a claim which was, as a matter of law, unenforceable against

the estate.

       The narrow exception of section 733.702(4)(b) is inapplicable in this case

because the estate’s liability for $30,000,000.00 vastly exceeded “the limits of

casualty insurance protection” under the policy (a face amount of $10,000.00, if

the estate or Ms. Reyes prevailed regarding coverage). Under the unambiguous

statutory provisions governing the filing of claims against a decedent and the

decedent’s estate for an amount exceeding “the limits of casualty insurance

protection,” the Coblentz agreement was untimely and barred.

       The probate statutes governing timeliness are not the only restrictions

applicable to the present case. Section 733.706 specifies that “[c]laims on all

judgments against a decedent shall be filed in the same manner as other claims

against estates of decedents.” The consent final judgment in the present case was

not filed as a claim in the estate and was not brought to the attention of the probate

court until Infinity Indemnity did so in its motion to invalidate Ms. Reyes’ claim

against the estate.

       Finally, an “interested person” under the Florida Probate Code is

       any person who may reasonably be expected to be affected by the
       outcome of the particular proceeding involved. . . . The meaning, as it
       relates to particular persons, may vary from time to time and must be
       determined according to the particular purpose of, and matter involved
       in, any proceedings.



                                         25
§ 731.201(23), Fla. Stat. (2013). In the present case, the probate court correctly

determined that Infinity Indemnity was an interested person.

      II.    Applicable Case Law

      Regarding the exception for claims against an insured decedent, section

733.702(4)(b), the Supreme Court of Florida has left no doubt that the exception

does not extend to extra-contractual bad faith claims above policy limits; an

unfiled claim by a plaintiff may be pursued “to establish liability of the decedent or

personal representative and recovering up to the limits of the applicable insurance

coverage.” Pezzi v. Brown, 697 So. 2d 883, 885 (Fla. 1997) (emphasis added); see

also Kent Insurance Co. v. Estate of Atwood, 481 So. 2d 1294, 1295 (Fla. 1st DCA

1986).

      In May v. Illinois National Insurance Co., 771 So. 2d 1143 (Fla. 2000), the

Supreme Court of Florida addressed the application of two of the probate statutes,

sections 733.702 and 733.710, in the context of a bad faith insurance case.8 Mr.

May was the administrator ad litem—functionally equivalent to the personal

representative for Mr. Arroyo’s estate in the present case—for the estate of Mr.

Bradley. Mr. Bradley was the driver in a motor vehicle collision in which he died.

His insurer was Illinois National Insurance Company (INIC).

8 The opinion in May arose from a federal case. The United States Court of
Appeals for the Eleventh Circuit certified the controlling issues of Florida law (the
proper application of sections 733.702 and 733.710) to the Supreme Court of
Florida.

                                         26
      Mr. and Mrs. Prockup were in a vehicle involved in the collision with the

vehicle driven by Mr. Bradley. Mr. Prockup sustained non-fatal injuries in the

accident, but his wife died at the scene of the collision. Mr. Prockup, individually

and as personal representative for the estate of his wife, sued the owner of the

vehicle (Mr. Bradley’s niece) and Mr. May, as personal representative of Mr.

Bradley’s estate. Mr. Prockup requested that the Florida probate court appoint Mr.

May administrator ad litem of the Bradley estate, as it became clear that no

personal representative had been appointed and that there was uncertainty

regarding the existence of a will.

      INIC did not provide a defense and disputed coverage as to the Prockups’

lawsuit against Mr. Bradley’s estate and Mr. May. Following a stipulation by the

estate and Mr. May to liability in that lawsuit, a trial on damages culminated in a

judgment against the vehicle owner and Mr. May (for the estate of Mr. Bradley)

for $1,106,522.70. Id. at 1145-46. Mr. Prockup later commenced a bad faith

action against INIC, which INIC removed to the U.S. District Court for the

Northern District of Florida.9 INIC asserted that the Bradley estate had no liability

to the Prockups because the Prockups had not filed timely claims in the estate

within the times specified in sections 733.702 and 733.710. “After considering the

parties’ arguments, the federal district court granted summary judgment in favor of

9 Before removing the case to federal court, INIC paid the policy limits plus
interest into the registry of the state circuit court.

                                         27
INIC. In granting INIC’s motion, the trial court determined that Mr. Prockup had

failed to timely file a sufficient statement of claim in the Bradley Estate

proceedings in accordance with the Florida Probate Code.” Id. at 1149.

      The judgment was appealed to the U.S. Court of Appeals, which then

certified to the Supreme Court of Florida this question:

      WHETHER SECTION 733.702 AND SECTION 733.710 OF THE
      FLORIDA STATUTES CONSIDERED SEPARATELY AND/OR
      TOGETHER OPERATE AS STATUTES OF NONCLAIM SO
      THAT IF NO STATUTORY EXCEPTION EXISTS, CLAIMS NOT
      FORMALLY PRESENTED WITHIN THE DESIGNATED TIME
      PERIOD ARE NOT BINDING ON THE ESTATE, OR DO THEY
      ACT AS STATUTES OF LIMITATIONS WHICH MUST BE
      PLEADED AND PROVED AS AFFIRMATIVE DEFENSES IN
      ORDER TO AVOID WAIVER.

Id. at 1145.

      The Supreme Court of Florida held that section 733.702 “is a statute of

limitations that cannot be waived in a probate proceeding by failure to object to a

claim on timeliness grounds,” while section 733.710 “is a jurisdictional statute of

nonclaim that is not subject to waiver or extension in a probate proceeding.” Id.10

      May was carefully considered and applied in a more recent federal case in

Florida, Wald v. State Farm Mut. Auto. Ins. Co., 3:11–cv–1112–J–32TEM, 2013


10 In May, the Court held that the third-party bad faith claimant had filed a
sufficient claim for purposes of section 733.703 by filing pleadings regarding the
wrongful death action against the estate in the probate case within two years of the
insured’s death. No such timely pleadings were filed by Ms. Reyes in the estate of
Mr. Arroyo in the present case.

                                         28
WL 9636854 (M.D. Fla. July 25, 2013), aff’d, 556 F. App’x 933 (11th Cir. 2014).

The U.S. District Court granted the insurer’s motion for summary judgment,

concluding that “May’s reasoning applies to plaintiffs in third-party bad faith

actions like Wald.” Id. at *7. In Wald, as in the present case, the time-barred,

extinguished claim of the plaintiff against the deceased insured’s estate could not

be resuscitated by a Coblentz agreement and an assignment to a third-party,

because the claim exceeded the policy limits.

      In the case at hand, the trial court correctly applied the statutes, the May and

Wald decisions, and numerous other authorities in a seventeen-page, carefully-

reasoned opinion granting Infinity Indemnity’s motion for summary judgment as to

Ms. Reyes’ bad faith claim.

      III.   The Majority’s Waiver Argument

             A.    Standard of Review

      While the majority is correct that the trial court’s order granting Infinity

Indemnity’s motion for summary judgment is reviewed de novo, it has ignored the

jurisdictional effect of the nonclaim statute, section 733.710, as determined in

May. That jurisdictional infirmity, as to which there is no issue of material fact in

this case, entitled Infinity Indemnity to summary judgment as a matter of law

under the case cited by the majority. Volusia County v. Aberdeen at Ormond

Beach, L.P., 760 So. 2d 126, 130 (Fla. 2000).



                                         29
               B.    The Extent of the Insurer’s Alleged Waiver

        The majority maintains that Infinity Indemnity lost the right to raise not only

coverage issues under the policy, but also any defense under the nonclaim statute

and the Probate Code: “[W]hen an insurer refuses to defend its insured from a

lawsuit, and the insured later settles the suit by entering into a Coblentz agreement,

the insurer is precluded from relitigating the issue of its insured’s liability in

subsequent proceedings.”11 The cases cited for this proposition, however, do not

address a deceased insured’s estate’s purported settlement of an untimely,

preclusively barred claim against the estate.

        In Gallagher v. Dupont, 918 So. 2d 342 (Fla. 5th DCA 2005), a third-party

claimant filed a lawsuit against a state employee. When the employee died, the

State refused to continue the defense of the lawsuit on behalf of the employee’s

estate. The third-party claimant then entered into a Coblentz agreement with the

estate and obtained a consent judgment against the State. But although the State

(through its risk management fund) “lost the chance to litigate the factual issues”

relating to the underlying lawsuit, these issues involved “duty, breach, and

proximate causation,” not the question of whether the State was under an

obligation to provide a defense to a deceased state employee’s estate. Id. at 348-

49. For that reason and others, the appellate court remanded the case to the trial


11   Majority op. at 12; accord Majority op. at 14.

                                           30
court for further proceedings.      Gallagher does not preclude an insurer from

defending itself on the grounds that the estate of its insured is immune from suit.

      In Ahern v. Odyssey Re (London) Ltd., 788 So. 2d 369 (Fla. 4th DCA

2001), the insured was Medi-Trans, Inc., the insurer was Odyssey Re, and the

third-party claimant was the estate of a passenger who died in a collision while in a

van operated by Medi-Trans. Odyssey Re declined to defend Medi-Trans against

claims brought by the personal representative of the estate of the passenger. Medi-

Trans then entered into a Coblentz agreement with the personal representative, a

consent judgment, and an assignment of Medi-Trans’ rights against Odyssey Re to

the personal representative.

      The Fourth District held that in refusing to provide a defense to Medi-Trans,

“Odyssey lost its chance to litigate the factual issues surrounding duty, breach and

proximate causation which were pivotal to the ultimate resolution of the legal

principles involved in [the deceased passenger’s] claims.” Id. at 373. The probate

two-year nonclaim statute, section 733.710, is not an issue relating to an insured’s

duty, breach, or proximate causation vis-à-vis a third-party claimant. Instead, it is

a statutory bar precluding a third-party claimant from pursuing such a claim at all,

if untimely, against an estate. In Ahern, the insured was a corporation, not an

estate, and the effect of the nonclaim statute was not at issue.




                                          31
      In another case cited by the majority, Independent Fire Insurance Co. v.

Paulekas, 633 So. 2d 1111 (Fla. 3d DCA 1994), the insured survived the accident

for which he was alleged to have been responsible. The opinion did not involve an

insured’s estate or the Florida Probate Code, much less a jurisdictionally time-

barred claim.

      Finally, the majority’s reliance on Mid-Continent Casualty Co. v. Royal

Crane, LLC, 169 So. 3d 174 (Fla. 4th DCA 2015), is equally misplaced. The case

reversed a final judgment against an insurer following a Coblentz agreement and a

third-party assignee’s claim against the insurer for its refusal to defend. More

significantly, the case does not involve a claim against the estate of a deceased

insured or the effect of the nonclaim statute, section 733.710.

      Simply stated, there is no Florida case, or decision by a federal court in

Florida applying Florida law, allowing an estate to consent to a judgment for an

alleged claim that was not filed in the estate within (a) the limitations period of

section 733.702, and (b) two years of the insured decedent’s death, the claims bar

period specified by section 733.710. As already noted, perhaps repeatedly for

emphasis, section 733.710 is a jurisdictional statute of nonclaim. The majority’s

attempt to supply jurisdiction contrary to a controlling statute and controlling

Florida case law cannot withstand careful scrutiny.

      IV.    The Insurer’s Motion in the Probate Case



                                         32
         Infinity Indemnity separately and successfully moved the probate court to

determine that the personal representative of the estate had no authority to enter

into the Coblentz agreement with Ms. Reyes. The probate judge correctly agreed

to hear the insurer’s objection to the time-barred consent judgment, finding that

“the Estate had absolute immunity from Reyes’s claim because Reyes failed to file

a claim against the Estate in this matter and, therefore, said claim was

extinguished.” The probate court also correctly held that the consent judgment

against the estate was not valid or enforceable against the estate because it “was

not filed in the Estate, violating section 733.706, Florida Statutes.”

         Ms. Reyes argues, and the majority apparently agrees, that the probate

framework has no application here because Infinity Indemnity denied coverage and

thereby waived its rights to object to Ms. Reyes’ claim against the estate of Mr.

Arroyo. Ms. Reyes has also persuaded the majority that the probate court abused

its discretion when it allowed the insurer to file a motion in the probate

proceedings so late in the process, and by “injecting a new issue into the

proceedings,” based on a “contingent interest in the proceedings, as opposed to a

direct and immediate interest.”12 This latter assessment erroneously applies case

law applicable to intervention in non-probate civil cases under Florida Rule of

Civil Procedure 1.230.


12   Majority op. at 10-11.

                                          33
      Rule 1.230, “Interventions,” does not apply to a probate proceeding in the

same way it applies in a civil case outside the probate division. First, Florida

Probate Rule 5.010 specifies that “[t]he Florida Rules of Civil Procedure apply

only as provided herein.” One such incorporation of the Florida Rules of Civil

Procedure relates to adversary proceedings, as detailed in Florida Probate Rule

5.025. See Fla. Prob. R. 5.025(d)(2). Another group of civil rules (not including

Rule 1.230), regarding discovery and subpoenas, is specifically incorporated by

Florida Probate Rule 5.080(a).

      Second, joinder and notice in an estate proceeding are quite different than in

a non-probate adversarial civil case. The overarching objective of the Florida

Probate Code, chapters 731-735, Florida Statutes (2013), is the orderly

administration of the assets and liabilities of an estate, such that creditors of the

decedent, claims and other property of the decedent, and beneficiaries of the

decedent are accorded their rights under Florida law, whether in intestacy or

pursuant to a valid last will and testament.

      In furtherance of that objective, the Florida Probate Code obligates the

personal representative to provide notices to several categories of interested

parties, such as creditors, obligors of the decedent, and prospective beneficiaries.

This is accomplished through actual notice and via publication. See, e.g., §§

733.212, 733.2121, Fla. Stat. (2013). Interested persons who have not received



                                          34
notice via these provisions, but become aware of the estate proceedings, may

request and obtain notice of further proceedings, and copies of pleadings, by filing

a written request and serving a copy on the attorney for the personal representative.

Fla. Prob. R. 5.060.

      The Infinity Indemnity policy at issue in the present case was an asset of Mr.

Arroyo’s estate. The estate was still open and subject to further administration at

the time Infinity Indemnity filed its motion for determination of the personal

representatives’ right to enter into the 2013 settlement agreement. Under section

731.201(23), quoted in pertinent part in section I of this dissent, Infinity Indemnity

was an “interested person” entitled to be heard by the probate court with respect to

an alleged claim above policy limits. The majority incorrectly implies that the

parties’ references to Rule 1.230 and the term “intervention” somehow deprived

Infinity Indemnity of standing to be heard.

      But in the present case, whether through inadvertence or design, Infinity

Indemnity was not designated as an interested party by the personal representatives

(Mr. Arroyo’s parents) following the filing of their petition for administration in

January 2011. The estate was the owner of the Infinity Indemnity policy and

successor to the insured, but any rights or obligations under that policy were not

listed in the petition or related filings.13 The petition alleged that the nature and

13An insurance policy that is an asset of the estate, as here, should be included in
the inventory or list of reported assets. In re Bernard’s Estate, 183 So. 2d 715 (Fla.

                                         35
approximate value of the assets in the estate are “unknown at this time and consist

of a wrongful death action arising from the automobile accident in which decedent

died.”14

      Nor did counsel for Ms. Reyes file a claim in the estate or, so far as the

record reflects, notify Indemnity Insurance that Ms. Reyes was filing a civil case

against the estate outside the probate proceeding without authorization from the

probate court.15 Further, the personal representatives did not comply with Florida

Probate Rule 5.065(a) by filing “a notice when a civil action has been instituted by

or against the personal representative.”

      Ms. Reyes’ original lawsuit against the personal representatives was filed in

the civil division five days after the petition for administration of the Arroyo estate

was filed in the probate division, in 2011. Infinity Indemnity was not sued by Ms.

Reyes based on the Arroyo estate’s purportedly-assigned claim until June 2013,

over two years later. Ms. Reyes’ argument that Infinity Indemnity filed its motion


1st DCA 1966).
14 The estate initially asserted claims against Ms. Reyes as a passenger based on
her alleged interference with Mr. Arroyo’s driving. The petition and pleadings
filed before Infinity Indemnity’s motion never made reference to a claim by Ms.
Reyes against the decedent, the decedent’s insurance policy, or Infinity Indemnity.
15 Counsel for Ms. Reyes knew, based on correspondence in October and
December 2009, that Infinity Indemnity had disclosed prior coverage under a
policy allegedly cancelled before the date of the accident, and had denied coverage
as of the date of the accident due to the alleged nonpayment of premiums.

                                           36
too late in the probate proceedings ignores the fact that nothing was done in the

probate proceeding from April 2011 through June 2013 to advise Infinity

Indemnity of a claim by the estate or its assignee against Infinity Indemnity.

      Ms. Reyes argues, nonetheless, that Ms. Reyes had no obligation to notify

the probate court or interested parties in the estate proceeding, because others had

no interest in the Infinity Indemnity insurance policy, and because Ms. Reyes was

waiving any right to execute against the estate—in the Coblentz agreement—in

return for the estate’s assignment to Ms. Reyes of its rights against Infinity

Indemnity. This argument fails, because it completely ignores the transparency

and timing required by the Florida Probate Code. Other creditors, beneficiaries,

and interested persons, not to mention the probate court itself, should be given an

opportunity to understand the terms of an arrangement whereby the personal

representatives propose to allow the entry of an untimely $30,000,000.00 claim

against the estate and the assignment of the estate’s claim against an insurer to that

single claimant.

      The majority argues that these requirements can be dispensed with because

there were no other creditors of the estate who might have made claims against the

estate and its insurance policy. Even if that is true in the present case, that

rationale is not a sound basis for ignoring the statutes and rules that control probate

administration.



                                          37
      The point of this recitation of facts and overview of probate proceedings is

that “intervention” requiring affirmative acts by Infinity Indemnity is a departure

from the norm contemplated by the Florida Probate Code and Florida Probate

Rules. In probate proceedings, the estate and personal representative ordinarily are

the initiators notifying known “interested persons” of everything from the opening

of the estate to the appointment of the personal representative, to lawsuits against

the estate, and to proposed settlements (among other developments affecting

administration).   In an ordinary estate case, it is not even necessary for an

obviously-interested party like Infinity Indemnity to file a motion to intervene if

the personal representative and claimants have complied with their obligations.

      And even if we were to assess the probate court’s order recognizing Infinity

Indemnity’s right to object to the 2013 settlement under the standards applicable to

Rule 1.230 in a general civil case, our standard of review would be for an abuse of

discretion, Barnhill v. Fla. Microsoft Anti-Trust Litig., 905 So. 2d 195 (Fla. 3d

DCA 2005), liberally construed in favor of permitting a person claiming an interest

in the proceeding to protect that person’s rights, Grimes v. Walton County, 591 So.
2d 1091, 1094 (Fla. 1st DCA 1992). As detailed above, any delay in filing the

motion and objections in the present case was not attributable to Infinity

Indemnity, but rather (a) to the failure of the personal representatives to list the

Infinity Indemnity policy as an asset of the estate and Ms. Reyes’ lawsuit as a



                                        38
potential liability of the estate, and (b) Ms. Reyes’ failure to file a notice of her

claim in the estate.

      The probate court did not abuse its discretion in permitting Infinity

Indemnity to claim “interested party” status in the still-open probate administration

of Mr. Arroyo’s estate.       That court properly exercised its jurisdiction in

determining that the estate had no authority to enter into the settlement agreement

with Ms. Reyes, and that at the time the estate did so, the estate had “absolute

immunity” from Ms. Reyes’ claim.

      V.     Conclusion

      The trial judge in the civil division did not err in entering judgment against

Ms. Reyes in the bad faith case. Ms. Reyes’ original personal injury lawsuit

against the Arroyo estate, her Coblentz agreement with the personal representative

of that estate, the entry of the consent judgment in the lawsuit, and the estate’s

purported assignment to Ms. Reyes of the estate’s rights of action against Infinity

Indemnity were effected without compliance with the Florida Probate Code and

Florida Probate Rules. As a result, those steps collectively created an invalid

foundation upon which to base a bad faith action against Infinity Indemnity.

      Similarly, the probate court did not abuse its discretion in granting Infinity

Indemnity’s motion for a determination regarding the estate’s purported settlement.

The court recognized that Infinity Indemnity was significantly affected by the



                                         39
personal representatives’ missteps and Ms. Reyes’ circumvention of the probate

court in orchestrating the bad faith lawsuit. The probate court correctly held that

Ms. Reyes failed to file a timely claim against the Arroyo estate and that the

personal representative had no authority to enter into the Coblentz agreement and

to allow the entry of the consent judgment.

      For these reasons, I respectfully dissent.




                                         40